—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered December 5, 1994, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The court’s ruling pursuant to People v Sandoval (34 NY2d 371) sufficiently balanced the relevant factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
As we have repeatedly held under virtually identical facts (People v Lopez, 244 AD2d 196; People v Cabeza, 240 AD2d 220, Iv denied 90 NY2d 891; People v Rivera, 238 AD2d 152, Iv denied 90 NY2d 897; People v Mays, 232 AD2d 332, Iv denied 89 NY2d 926), defendant’s unpreserved claim regarding the court’s use of assistance in the reading of its final charge to the jury is subject to normal preservation requirements and is meritless in any event. The record is clear that the charge was delivered at the direction and under the supervision of the court. We likewise adhere to our previous decisions rejecting similar, unpreserved challenges to the court’s preliminary charge on visiting the crime scene (see, People v Rivera, supra; People v Mays, supra).
We have considered defendant’s other contentions and find them to be without merit.
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.